Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
The Amendment filed 03/10/2022 has been entered. Claims 21-44 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 rejections previously set forth in the non-final rejection mailed 11/10/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 29, 33-35, 37-38, 40, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-20140243442) in view of Demets (EP2724834), using the attached original document.
Regarding claim 21, Coles teaches:
A method for producing a particle foam part ([0001]), the method comprising: 
heating foam particles, which are formed from an expandable polymer material ([0015]), in a molding chamber ([0244]; Fig. 4, #48) of a molding tool ([0243]; Fig. 4, #40), welding the foam particles into the particle foam part ([0183]), the foam particles being heated by electromagnetic radiation ([0032]), 
wherein the foam particles are heated to a temperature of at least 160⁰ C ([0046]), wherein the foam particles are first preheated to a predetermined temperature ([0340]) and then heated at the predetermined temperature by direct absorption of the electromagnetic radiation to a higher temperature ([0032]).

Coles does not teach:
wherein the foam particles are heated by direct absorption of the electromagnetic radiation by the foam particles.

However, Demets, in a similar field of endeavor, a method for producing a foam particle using electromagnetic radiation, teaches:
wherein the foam particles are heated by direct absorption of the electromagnetic radiation by the foam particles ([0018] – [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating of the particles of Coles to incorporate the teachings of Demets and have it happen by the foam particles directly absorbing the electromagnetic radiation. The purpose, as stated by Demets, being good performance in uniform cell diameter, uniform foam density, low compression set (lower than 10%) and low indentation load deflection values ([0022]).

Regarding claim 22, Coles in view of Demets teaches the limitations of claim 21, which claim 22 depends on. Coles further teaches:
wherein the foam particles are heated to a temperature of at least 180°C ([0046]). Coles has the foam particles heated between 80 and 180°C, which can be considered an overlapping range, and if it was argued that this did not constitute an overlapping range with the claim limitation, it would still be close enough in the absence of unexpected results or a showing of criticality.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 

A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Regarding claim 23, Coles in view of Demets teaches the limitations of claim 21, which claim 23 depends on. Coles further teaches:
wherein the foam particles are preheated by heating a dielectric heat transfer medium that is together with the foam particles in the molding chamber, supplying steam to the molding chamber, and/or heating the molding tool with a separate heater ([0340]).

Regarding claim 24, Coles in view of Demets teaches the limitations of claim 21, which claim 24 depends on. Coles further teaches:
wherein a device for producing a particle foam part is used ([0001]), the device comprising a molding tool ([0243]; Fig. 4, #40) delimiting a molding chamber ([0244]; Fig. 4, #48), at least two capacitor plates adjacent to the molding chamber ([0244]; Fig. 4, #42 and #43), wherein the at least two capacitor plates are connected to a radio frequency (RF) radiation source, the RF radiation source configured to emit RF radiation ([0062] and [0244]; Fig. 4, #45), and wherein the molding tool is tempered in the region of an inner delimiting surface delimiting the molding chamber and/or a heating medium is supplied to the region of the molding tool adjacent to the inner delimiting surface ([0053] and [0439]).

Regarding claim 29, Coles in view of Demets teaches the limitations of claim 24, which claim 29 depends on. Coles further teaches:
wherein the tool is made of polyethylene terephthalate, polyoxymethylene, polyether ether ketone, polymethyl methacrylate, polyimide or ceramic ([0059]).

Regarding claim 33, Coles in view of Demets teaches the limitations of claim 24, which claim 33 depends on. Coles further teaches:
wherein the RF radiation source is designed to emit RF radiation having a frequency of at least 1 MHz and a maximum of 100 MHz ([0034]).

Regarding claim 34, Coles in view of Demets teaches the limitations of claim 24, which claim 34 depends on. Coles further teaches:
wherein the molding tool is formed from a material which is substantially transparent to electromagnetic RF radiation ([0059]).

Regarding claim 35, Coles in view of Demets teaches the limitations of claim 24, which claim 35 depends on. Coles further teaches:
wherein the capacitor plates are planar (Fig. 4, #42 and #43).

Regarding claim 37, Coles in view of Demets teaches the limitations of claim 21, which claim 37 depends on. Coles further teaches:
wherein the molding tool is at least to an area adjacent to the molding chamber formed of a material having an electrical loss factor based on the electrical loss factor of the expandable polymer material ([0059]).

Regarding claim 38, Coles in view of Demets teaches the limitations of claim 37, which claim 38 depends on. Coles further teaches:
wherein the electrical loss factor of the expandable polymer material and of the material of the molding tool differ by a maximum of 20% ([0059]).

Regarding claim 40, Coles in view of Demets teaches the limitations of claim 21, which claim 40 depends on. Coles further teaches:
wherein an electrical loss factor of the foam particles is temperature-dependent ([0158] and [0726]). While Cole does not explicitly state that the loss factor is temperature dependent, it does state that the loss factor would be at a certain value at the fusion temperature, meaning that the loss value changes with temperature and is temperature dependent.

Regarding claim 42, Coles in view of Demets teaches the limitations of claim 21, which claim 42 depends on. Coles further teaches:
wherein the expandable polymer material is ePES (expandable polyether sulfone) or expandable polyamide ([0001] – [0004]).

Regarding claim 43, Coles in view of Demets teaches the limitations of claim 21, which claim 43 depends on. Coles further teaches:
wherein the expandable polymer material is polyethylene block amide (PEBA) or based on polyethylene (PE) ([0055]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-20140243442) in view of Demets (EP2724834), as applied to claim 24 above, and further in view of Baumann (DE-102014207580), using the applicant provided original document and translation.
Regarding claim 25, Coles in view of Demets teaches the limitations of claim 24, which claim 25 depends on, but does not teach the molding tool comprising a porous molding body, however, Baumann, in a similar field of endeavor, a mold and mold heating device for a thermoplastic molding method, teaches:
wherein the molding tool comprises a porous molding body which forms at least part of the inner delimiting surface and is communicatively connected to a device for supplying a heating fluid ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles in view of Demets to incorporate the teachings of Baumann and include a porous molding body. The purpose, as stated by Baumann, being that this makes the process more energy efficient. In addition, a relatively rapid heating of the porous mold is made possible by efficient heat transfer, which in turn benefits a reduction of the cycle time ([0007], lines 6-8).

Claims 26 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-20140243442) in view of Demets (EP2724834), as applied to claim 24 above, and further in view of Kim (U.S. Patent No. 5139407).
Regarding claim 26, Coles in view of Demets teaches the limitations of claim 24, which claim 26 depends on, but does not teach the molding tool having at least one channel for supplying or passing through a heating fluid, however, Kim, in a similar field of endeavor, an electromagnetic thermoplastic molding device and method, teaches:
wherein the molding tool has at least one channel for supplying or passing through a heating fluid (Col. 3, lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles in view of Demets to incorporate the teachings of Kim and include at least one channel. The purpose, as stated by Kim, being that so that the mold platens are maintained at approximately 150°-250° C (Col. 3, lines 12-13).

Regarding claim 30, Coles in view of Demets teaches the limitations of claim 24, which claim 30 depends on, but does not teach the capacitor plates being adapted to the contour of inner delimiting surfaces of the molding tool, however, Kim, in a similar field of endeavor, an electromagnetic thermoplastic molding device and method, teaches:
wherein the capacitor plates of the molding tool are adapted to the contour of inner delimiting surfaces of the molding tool (Col. 2, line 67 – Col. 3, line 4; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capacitor plates of Coles in view of Demets to incorporate the teachings of Kim and have them adapted to contour the inner delimiting surfaces of the molding tool. The purpose, as stated by Kim, being to provide an integral structure (Col. 3, line 1).

Regarding claim 31, Coles in view of Demets teaches the limitations of claim 24, which claim 31 depends on, but does not teach the capacitor plates having a three-dimensionally contoured shape, however, Kim, in a similar field of endeavor, an electromagnetic thermoplastic molding device and method, teaches:
wherein the capacitor plates have a three-dimensionally contoured shape, wherein a portion of the capacitor plates facing a region of the molding chamber in which the foam particles are more densified in use than in another region are further away from the molding chamber as a portion of the capacitor plates facing a region of the molding space in which the foam particles are less densified (Col. 2, line 67 – Col. 3, line 4; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capacitor plates of Coles in view of Demets to incorporate the teachings of Kim and have them have a three-dimensionally contoured shape. The purpose, as stated by Kim, being to provide an integral structure (Col. 3, line 1).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-20140243442) in view of Demets (EP2724834), as applied to claim 24 above, and further in view of Feigenblum (US-20170095986).
Regarding claim 27, Coles in view of Demets teaches the limitations of claim 24, which claim 27 depends on, but does not teach the molding tool being provided on its inner delimiting surface with a passive heating layer made of a material which is not transparent to RF radiation and/or an electrical heating device, however, Feigenblum, in a similar field of endeavor, a heating device for a mold, teaches:
wherein the molding tool is provided on its inner delimiting surface with a passive heating layer made of a material which is not transparent to RF radiation and/or an electrical heating device ([0100]; Fig. 8, #820).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner delimiting surface of the molding tool of Coles in view of Demets to incorporate the teachings of Feigenblum and have it comprise a passive heating layer made of a material which is not transparent to RF radiation and/or an electrical heating device. The purpose, as stated by Feigenblum, being to focus the flow of induced currents in the ferromagnetic core and improve heating efficiency with the same electrical power ([0101], lines 5-7).

Regarding claim 28, Coles in view of Demets in view of Feigenblum teaches the limitations of claim 27, which claim 28 depends on. Feigenblum further teaches:
wherein the passive heating layer is formed from a ferrite or a plastic material ([0100]; Fig. 8, #820).

Claims 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-20140243442) in view of Demets (EP2724834) as applied to claim 24 above, and further in view of Choi (U.S. Patent No. 5082436).
Regarding claim 32, Coles in view of Demets teaches the limitations of claim 24, which claim 32 depends on, but does not teach the capacitor plates being each formed from a plurality of segments, however, Choi, in a similar field of endeavor, an apparatus for molding thermoplastic material using RF heating, teaches:
wherein the capacitor plates are each formed from a plurality of segments which are repeated or can be set independently of one another at a distance from the molding chamber (Col. 7, line 46 – Col. 8, line 14; Fig. 5, #508 and #530).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capacitor plates of Coles in view of Demets to incorporate the teachings of Choi have them be formed from a plurality of segments. The purpose, as stated by Choi, being to form the thermoplastic sheet into the shape of the article (Col. 8, lines 7-8).

Regarding claim 41, Coles in view of Demets teaches the limitations of claim 24, which claim 41 depends on. Coles further teaches:
wherein the foam particles are preheated so that the foam particles are then heated by the direct absorption of the electromagnetic radiation to the higher temperature.

Coles in view of Demets does not explicitly teach:
the foam particles are preheated to increase an electrical loss factor of the foam particles.

However, Choi, in a similar field of endeavor, an apparatus for molding thermoplastic material using RF heating, teaches:
the foam particles are preheated to increase an electrical loss factor of the foam particles (Col. 2, lines 3-24). Coles teaches the loss factor but does not explicitly tie the preheating step to the loss factor, which Choi does as combined with Coles in view of Demets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preheating step of Coles in view of Demets to incorporate the teachings of Choi preheat the foam particles to increase an electrical loss factor. The purpose, as stated by Choi, being RF heating utilizes the dielectric properties of the material to generate heat therein (Col. 2, lines 6-8).

Claims 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-20140243442) in view of Demets (EP2724834) as applied to claim 24 and 37 above, respectively, and further in view of Marc (U.S. Patent No. 4851167).
Regarding claim 36, Coles in view of Demets teaches the limitations of claim 24, which claim 36 depends on, but does not teach the molding tool having different thicknesses in a region between the respective capacitor plates, however, Marc, in a similar field of endeavor, a molding method using RF radiation, teaches:
wherein the molding tool has different thicknesses in a region between the respective capacitor plates (Col. 3, lines 28-30; Fig. 1, #10 and #12), the molding chamber being delimited by three-dimensionally contoured inner delimiting surfaces (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles in view of Demets to incorporate the teachings of Marc have it have different thicknesses in a region between the respective capacitor plates. The purpose, as stated by Marc, being to provide an improved method and associated apparatus for molding plastic pieces which are particularly adapted for the fabrication of pieces having non-uniform thickness throughout Col. 1, lines 38-42).

Regarding claim 39, Coles in view of Demets teaches the limitations of claim 37, which claim 39 depends on, but does not teach the molding tool having different thicknesses in a region between the respective capacitor plates, however, Marc, in a similar field of endeavor, a molding method using RF radiation, teaches:
wherein the molding tool has different thicknesses in a region between the respective capacitor plates (Col. 3, lines 28-30; Fig. 1, #10 and #12), the molding chamber being delimited by three-dimensionally delimited inner delimiting surfaces (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles in view of Demets to incorporate the teachings of Marc have it have different thicknesses in a region between the respective capacitor plates. The purpose, as stated by Marc, being to provide an improved method and associated apparatus for molding plastic pieces which are particularly adapted for the fabrication of pieces having non-uniform thickness throughout (Col. 1, lines 38-42).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-20140243442) in view of Demets (EP2724834) as applied to claim 21 above and further in view of Allen (U.S. Patent No. 5128073).
Regarding claim 44, Coles in view of Demets teaches the limitations of claim 21, which claim 44 depends on, but does not teach the expandable polymer material being from a specified list, however, Allen, in a similar field of endeavor, an expandable polymer molding method using radiation, teaches:
wherein the expandable polymer material is ePEBA (polyether block amides), eTPU (expanded thermoplastic polyurethane), PLA (polylactate) or PET (polyethylene terephthalate) (Col. 5, line 63 – Col. 6, line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expandable polymer material of Coles in view of Demets to incorporate the teachings of Allen and make it PET. The purpose, as stated by Allen, being that it is the most preferred polyester (Col. 6, lines 11-12).

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks, filed 03/10/2022, with respect to the rejection of claim 21 under Coles (US-20140243442)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Coles (US-20140243442) in view of Demets (EP2724834).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748